     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 1 of 8


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
JANE DOE,

                     Plaintiff,                20-cv-484 (JGK)

          - against -                          MEMORANDUM OPINION
                                               AND ORDER
DARREN K. INDYKE, RICHARD D. KAHN,
AND GHISLAINE MAXWELL,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff brought this action under a pseudonym as “Jane

Doe” against Darren K. Indyke and Richard D. Kahn, in their

capacities as appointed executors of the estate of Jeffrey E.

Epstein (together, the “Epstein Estate”), and Ghislaine Maxwell,

seeking declaratory relief and damages for sexual assault, sexual

battery, intentional infliction of emotional distress, negligent

infliction of emotional distress, and false imprisonment. The

plaintiff now moves for dismissal pursuant to Rule 41(a)(2) of the

Federal Rules of Civil Procedure. For the reasons explained below,

the motion is granted, subject to certain conditions.

                                    I

     The plaintiff filed the complaint in this action on January

17, 2020. For the purposes of this motion, the substance of the

claims is relevant only insofar as to note that on June 29, 2020,

Ms. Maxwell was indicted on criminal charges in this District. See

ECF No. 1, 20-CR-330. On September 14, 2020, Magistrate Judge
     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 2 of 8


Freeman issued an order staying this case, pending the outcome of

the criminal prosecution of Ms. Maxwell. See ECF No. 8.

     After the complaint was filed, the Epstein Estate set up the

Epstein Victim’s Compensation Program (the “Program”) and the

administrator started accepting claims on June 25, 2020. See ECF

No. 47. On November 29, 2020, the plaintiff accepted an offer of

compensation from the Program, which requires her to dismiss with

prejudice her claims against the defendants in this action. See

ECF No. 94. To satisfy the requirement, the plaintiff sought

dismissal with prejudice by stipulation pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. See ECF

No. 87. The stipulation provided that “each party shall bear its

own attorney’s fees and costs of suit” but also that “nothing

herein shall be construed to preclude Ms. Maxwell from seeking

fees or costs related to this matter from the [Epstein Estate].”

Id. at 3. While counsel for the Epstein Estate signed the

stipulation, counsel for Ms. Maxwell declined to sign the

stipulation. The plaintiff then filed this motion pursuant to Rule

41(a)(2), seeking dismissal of the action with prejudice in

accordance with the terms set forth in the partially-executed

stipulation.

                                    II

     Rule 41(a)(2) of the Federal Rules of Civil Procedure

provides that, “[e]xcept as provided in Rule 41(a)(1) [which

describes voluntary dismissals made either before the defendant

                                    2
      Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 3 of 8


files a responsive pleading or with consent of all parties], an

action may be dismissed at the plaintiff’s request only by court

order, on terms that the court considers proper.” Fed. R. Civ. P.

41(a)(2); see also Paysys Int’l, Inc. v. Atos IT Servs. Ltd., 901

F.3d 105, 108 (2d Cir. 2018). 1 “Rule 41(a)(2) dismissals are at the

district court’s discretion and only will be reviewed for an abuse

of that discretion.” D’Alto v. Dahon Cal., Inc., 100 F.3d 281, 283

(2d Cir. 1996). Once the district court articulates its terms for

dismissal, “plaintiff . . . has the choice between accepting the

conditions and obtaining dismissal and, if [the plaintiff] feels

that the conditions are too burdensome, withdrawing [the

plaintiff’s] dismissal motion and proceeding with the case on the

merits.” Paysys, 901 F.3d at 109.

                                      III

     Ms. Maxwell objects to the plaintiff’s motion to dismiss with

prejudice insofar as the motion incorporates the terms set forth

in the stipulation and requests that any dismissal be subject to

two conditions. First, Ms. Maxwell requests that the provision in

the stipulation that “each party shall bear its own attorney’s

fees and costs of suit” be stricken and that additional language

be inserted to preserve her rights to seek her costs as the

prevailing party in this action, and to sue plaintiff for damages

in a subsequent action. Second, Ms. Maxwell requests that she be

provided with the unredacted copy of the release that the

1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted text.
                                       3
     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 4 of 8


plaintiff has signed under the Program. The release allegedly

includes the plaintiff’s name and the compensation for the

release.

                                    A

     Ms. Maxwell’s request regarding costs and fees has two

components: (1) the provision that “each party shall bear its own

attorney’s fees and costs of suit” should be stricken; and (2) the

condition should include the language that “[n]othing herein shall

be construed to preclude Ms. Maxwell from seeking fees or costs

related to this matter from plaintiff or from [the Epstein

Estate.]” See Proposed Order at 2, ECF No. 93-2.

     The provision of the stipulation that “each party shall bear

its own attorney’s fees and costs of suit” is indeed inconsistent

with the provision in the stipulation proposed by the plaintiff

that “nothing herein shall be construed to preclude Ms. Maxwell

from seeking fees or costs related to this matter from the

[Epstein Estate].” Accordingly, the provision must be modified to

state that “the plaintiff and the Epstein Estate shall each bear

their own attorney’s fees and costs of suit.”

     In addition, Ms. Maxwell also requests that the condition

specify that she may seek fees and costs from the plaintiff in

addition to the Epstein Estate. Ms. Maxwell argues that she is the

prevailing party in this litigation and, pursuant to Rule 54(d),

she should be allowed to seek costs from the plaintiff. Moreover,

Ms. Maxwell claims she should not be prejudiced from bringing a

                                    4
     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 5 of 8


separate action against the plaintiff for damages—including

attorney’s fees incurred in this action—for the torts of abuse of

process and malicious prosecution. Ms. Maxwell is correct that

under Second Circuit law, she is the prevailing party for the

purposes of Rule 54(d). See Carter v. Inc. Vill. of Ocean Beach,

759 F.3d 159, 165-66 (2d Cir. 2014) (holding that where a

plaintiff voluntarily dismissed its case against one defendant

with prejudice, that defendant was a prevailing party under Rule

54(d)). And under Rule 54(d), “costs—other than attorney’s fees—

should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). Therefore, a condition that precludes Ms. Maxwell from

seeking costs from the plaintiff would prejudice her from

exercising the rights she would normally have under Rule 54(d),

and therefore, cannot be included. See Cross Westchester Dev.

Corp. v. Chiulli, 887 F.2d 431, 432 (2d Cir. 1989) (“The purpose

of authorizing terms and conditions on a voluntary dismissal is to

protect the defendant from prejudice.”).

     Furthermore, the stipulation in the amended form—that is,

“the plaintiff and the Epstein Estate shall each bear their own

attorney’s fees and costs of suit”—should not affect Ms. Maxwell’s

ability to bring a future claim against the plaintiff for abuse of

process or malicious prosecution. Accordingly, the condition

related to costs and fees, in its entirely, is as follows: “The

plaintiff and the Epstein Estate shall each bear their own

attorney’s fees and costs of suit. Nothing herein shall be

                                    5
     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 6 of 8


construed to preclude Ms. Maxwell from seeking fees or costs

related to this matter from the Epstein Estate and from the

plaintiff.”

                                    B

     With respect to the second request, Ms. Maxwell seeks to be

provided with an unredacted copy of the release that would

indicate who the plaintiff is and the amount of compensation that

the plaintiff has received. On the one hand, the plaintiff has an

understandable interest in maintaining her anonymity, and the

Court entered an order to protect it. See ECF No. 32. On the other

hand, it is important for Ms. Maxwell to know the name of the

plaintiff so that if Ms. Maxwell is sued by the plaintiff, she can

use the release as well as the dismissal with prejudice as a

defense in that lawsuit. Further, if the plaintiff were to appear

as a witness against Ms. Maxwell in Ms. Maxwell’s criminal trial,

it would be important for Ms. Maxwell to be able to use the

release as possible impeachment material against the plaintiff.

Each party’s interest can be protected by requiring that the

unredacted copy of the release be provided to Ms. Maxwell, but

that it not be disclosed for any purpose without the prior

approval of this Court.    This will assure that the unredacted copy

of the plaintiff’s release is used only for a proper purpose.

                                    C

     Because the conditions added to the stipulation affect the

rights of each of the parties, each of the parties should be given

                                    6
     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 7 of 8


an opportunity to decide whether that party is prepared to proceed

with the dismissal as provided in the partially-executed

stipulation and with the changes provided by the Court. Each of

the parties must indicate that party’s acceptance of the

conditions specified by the Court by March 19, 2021. If any party

does not agree by that date, the motion to dismiss is denied and

the case will be stayed. If all parties agree by that date, the

case will be dismissed with prejudice subject to the stipulation

with the changes proposed by the Court.

                               CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion to dismiss with prejudice is granted, subject to the

following conditions:

     (1)   The plaintiff and the Epstein Estate shall each bear

           their own attorney’s fees and costs of suit. Nothing

           herein shall be construed to preclude Ms. Maxwell from

           seeking fees or costs related to this matter from the

           Epstein Estate and from the plaintiff;

     (2)   The plaintiff shall provide an unredacted and signed

           copy of the General Release (the “Release”) the

           plaintiff executed with the Program by March 23, 2021,

           together with a certification of its authenticity. The

           Release is subject to the Order on Plaintiff’s Anonymity

                                    7
     Case 1:20-cv-00484-JGK-DCF Document 98 Filed 03/08/21 Page 8 of 8


          in this action and shall not be disclosed except

          pursuant to an Order of this Court.

     Each of the parties must indicate that party’s acceptable of

the terms of the stipulation and the additional conditions

specified above by March 19, 2021. If any party fails to agree by

that date, the motion to dismiss is denied and the case will be

stayed. If all parties agree by that date, this case will be

dismissed with prejudice, subject to the stipulation with the

changes proposed by the Court.

SO ORDERED.

Dated:    New York, New York
          March 8, 2021

                                        _____/s/ John G. Koeltl______
                                               John G. Koeltl
                                        United States District Judge




                                    8
